
	
		I
		112th CONGRESS
		1st Session
		H. R. 2088
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. McDermott (for
			 himself, Mr. Hanna,
			 Ms. Hayworth, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  exclusion from gross income for employer-provided health coverage for
		  employees’ spouses and dependent children to coverage provided to other
		  eligible designated beneficiaries of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Parity for Health Plan
			 Beneficiaries Act of 2011.
		2.Application of
			 accident and health plans to eligible beneficiaries
			(a)Exclusion of
			 contributionsSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(g)Coverage
				provided for eligible beneficiaries of employees
						(1)In
				generalSubsection (a) shall
				apply with respect to employer-provided coverage under an accident or health
				plan for any eligible beneficiary of the employee.
						(2)Eligible
				beneficiaryFor purposes of
				this subsection, the term eligible beneficiary means any
				individual who is eligible to receive benefits or coverage under an accident or
				health
				plan.
						.
			(b)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of such Code (relating to amounts expended for medical care) is
			 amended—
				(1)by striking “and any child” and inserting
			 “any child”, and
				(2)by inserting
			 and any eligible beneficiary (within the meaning of section 106(g)) with
			 respect to the taxpayer after age 27.
				(c)Payroll
			 taxes
				(1)Section 3121(a)(2)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(g)) with respect to the employee,
					(B)by striking or any of his
			 dependents, in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(g))
			 with respect to the employee,, and
					(C)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(g)).
					(2)Section 3231(e)(1)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents and inserting , any of his dependents, or any
			 eligible beneficiary (within the meaning of section 106(g)) with respect to the
			 employee,, and
					(B)by striking and their
			 dependents both places it appears and inserting and such
			 employees’ dependents and eligible beneficiaries (within the meaning of section
			 106(g)).
					(3)Section 3306(b)(2)
			 of such Code is amended—
					(A)by striking or any of his
			 dependents in the matter preceding subparagraph (A) and inserting
			 , any of his dependents, or any eligible beneficiary (within the meaning
			 of section 106(g)) with respect to the employee,,
					(B)by striking or any of his
			 dependents in subparagraph (A) and inserting , any of his
			 dependents, or any eligible beneficiary (within the meaning of section 106(g))
			 with respect to the employee, and
					(C)by striking “and their dependents” both
			 places it appears and inserting and such employees’ dependents and
			 eligible beneficiaries (within the meaning of section 106(g)).
					(4)Section 3401(a) of
			 such Code is amended by striking or at the end of paragraph
			 (22), by striking the period at the end of paragraph (23) and inserting
			 ; or, and by inserting after paragraph (23) the following new
			 paragraph:
					
						(24)for any payment made to or for the benefit
				of an employee or any eligible beneficiary (within the meaning of section
				106(g)) if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section 106 or
				under section 105 by reference in section 105(b) to section
				106(g).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Expansion of dependency for purposes of
			 deduction for health insurance costs of self-employed individuals
			(a)In generalParagraph (1) of section 162(l) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of subparagraph (C), by striking the period at the end of subparagraph (D)
			 and inserting a comma and by adding at the end the following new
			 subparagraphs:
				
					(E)any individual who—
						(i)satisfies the age requirements of section
				152(c)(3)(A),
						(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H), and
						(iii)meets the requirements of section
				152(d)(1)(C), and
						(F)one individual who—
						(i)is at least age 19,
						(ii)bears a relationship to the taxpayer
				described in section 152(d)(2)(H), and
						(iii)is not the spouse of the taxpayer and does
				not bear any relationship to the taxpayer described in subparagraphs (A)
				through (G) of section
				152(d)(2).
						.
			(b)Conforming amendmentSubparagraph (B) of section 162(l)(2) of
			 such Code is amended by inserting , (E), or (F) after
			 subparagraph (D).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			4.Extension to
			 eligible beneficiaries of sick and accident benefits provided to members of a
			 voluntary employees’ beneficiary association and their dependents
			(a)In
			 generalSection 501(c)(9) of
			 the Internal Revenue Code of 1986 (relating to list of exempt organizations) is
			 amended by inserting and any individual who is an eligible beneficiary
			 (within the meaning of section 106(g)), as determined under the terms of a
			 medical benefit, health insurance, or other program after age
			 27.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			5.Flexible spending
			 arrangements and health reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability within 180
			 days of enactment of this Act providing that medical expenses that otherwise
			 qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to any individual
			 who is not the employee’s spouse or dependent (within the meaning of section
			 105(b) of the Internal Revenue Code of 1986) but is an eligible beneficiary
			 (within the meaning of section 106(g) of such Code) under the flexible spending
			 arrangement with respect to the employee, and
			(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on the date of the
			 enactment of this Act may be reimbursed from an employee’s health reimbursement
			 arrangement, notwithstanding the fact that such expenses are attributable to an
			 individual who is not a spouse or dependent (within the meaning of section
			 105(b) of such Code) but is an eligible beneficiary (within the meaning of
			 section 106(g) of such Code) under the health reimbursement arrangement with
			 respect to the employee.
			6.Extension of
			 qualified medical expenses from health savings accounts
			(a)In
			 generalSubparagraph (A) of section 223(d)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified medical expenses) is
			 amended—
				(1)by striking
			 and any dependent and inserting any dependent,
			 and
				(2)by inserting
			 , and any qualified beneficiary after
			 thereof).
				(b)Qualified
			 beneficiarySection 223(d)(2) of such Code is amended by
			 inserting after subparagraph (C) the following new subparagraph:
				
					(D)Qualified
				beneficiaryFor purposes of subparagraph (A), the term
				qualified beneficiary means any individual who is described in
				subparagraph (D) or (E) of section
				162(l)(1).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			7.Extension of funding
			 mechanism for medical benefits for retirees and their families
			(a)In
			 generalSection 401(h) of the
			 Internal Revenue Code of 1986 is amended by inserting , and any eligible
			 beneficiary (within the meaning of section 106(g)) of the retired
			 employee after age 27.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
